Citation Nr: 0007939	
Decision Date: 03/23/00    Archive Date: 03/28/00

DOCKET NO.  96-27 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Survivors' and Dependents' Educational 
Assistance pursuant to 38 U.S.C.A. Chapter 35.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States





WITNESS AT HEARINGS ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1951 to May 
1973.  

The veteran died on January [redacted], 1996; the appellant 
is his surviving spouse.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of a February 1996 rating decision of the 
RO.  

In July 1999, this case was remanded to the RO for additional 
development of the record.  






FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The veteran died on January [redacted], 1996, due to 
multiple brain metastases as a consequence of malignant melanoma, 
primary unknown, which was first manifested many years after 
service.  

3.  No competent evidence has been submitted to show that the 
veteran's malignant melanoma was due to exposure to asbestos 
or Agent Orange in service.  

4.  The veteran's malignant melanoma, which was first 
clinically manifested many years after service, is not shown 
to be causally related to any disease or injury which was 
incurred in or aggravated by service, including the 
demonstrated exposure to ionizing radiation.  

5.  No competent evidence has been submitted to show that a 
service-connected disability caused or contributed materially 
in producing the veteran's death. 

6.  As service connection is not warranted for the cause of 
the veteran's death, a basis for the assignment of Survivors' 
and Dependents' Educational Assistance under Chapter 35 has 
not been presented.







CONCLUSIONS OF LAW

1.  The appellant has not submitted evidence of well-grounded 
claims of service connection for the cause of the veteran's 
death, as due to claimed exposure to asbestos or Agent Orange 
in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 1310, 5107(a), 7104 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.312 (1999).  

2.  Service connection for the cause of the veteran's death 
based on exposure to ionizing radiation in service is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.311, 3.312 (1999).  

3.  The claim for Dependents' Educational Assistance under 
Chapter 35, Title 38, United States Code, must be denied.  38 
U.S.C.A. §§ 3501, 5107 (West 1991 & Supp. 1999); 38 C.F.R. § 
3.807 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Background

The appellant seeks service connection for the cause of the 
veteran's death, alleging that his death was caused by 
exposure to asbestos, Agent Orange or ionizing radiation in 
service.  

The evidence shows that the veteran died on January [redacted], 
1996.  The death certificate lists the cause of the veteran's 
death as multiple brain metastases due to malignant melanoma, 
primary unknown.  At the time of his death, service 
connection was established for bilateral hearing loss.  

The veteran's service medical records are entirely negative 
for evidence of cancer.  Indeed, the first evidence of cancer 
was in 1993, many years after his separation from service.  

The appellant initially offered testimony at a hearing at the 
RO in December 1996, and, subsequently, before the 
undersigned Member of the Board at a hearing at the RO in 
February 1999.  According to the appellant, her husband never 
really related much to her about his experiences in service.  
She noted that they first became aware that he was having 
problems with his skin in the early 1990s.  


II.  Analysis

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  

The United States Court of Appeals for Veterans Claims 
(Court) has further defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  It has also held that where a determinative 
issue involves a medical diagnosis or medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

In addition, in order for a claim to be considered plausible, 
and therefore well grounded, there must be evidence of a 
relationship between that disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

The appellant seeks service connection for the cause of the 
veteran's death, alleging that his fatal cancer was caused by 
exposure to asbestos, Agent Orange, or radiation during 
service.  To establish service connection for the cause of 
the veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  If the disorder 
is a chronic disease, service connection may be granted if 
manifest to a degree of 10 percent within the presumptive 
period; the presumptive period for malignant tumors is one 
year.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  

In the first instance, there is absolutely no medical 
evidence of cancer during the veteran's period of service or 
within one year of his separation therefrom.  Indeed, the 
appellant makes no such contention.  



A.  Asbestos

Regarding the appellant's contention that the veteran's death 
was due to exposure to asbestos in service, the Board notes 
that there has been no specific statutory guidance with 
regard to claims of service connection for asbestos-related 
diseases, nor has the Secretary promulgated any regulations.  
However, VA has issued a circular on asbestos-related 
diseases, entitled Department of Veterans Benefits, Veteran's 
Administration, DVB Circular 21- 88-8, Asbestos-Related 
Diseases (May 11, 1988) [hereinafter "DVB Circular"], that 
provides some guidelines for considering compensation claims 
based on exposure to asbestos.  The DVB circular indicates 
that the clinical diagnosis of asbestosis requires a history 
of exposure and radiographic evidence of parenchymal disease.  
See also McGinty v. Brown, 4 Vet.App. 428, 432 (1993).  

Having carefully reviewed the evidentiary record, the Board 
finds that the veteran is not shown to have been exposed to 
asbestos in service; moreover, even if exposure was 
established, the appellant has submitted no competent 
evidence to support her lay assertions that the veteran's 
death as a result of multiple brain metastases caused by 
malignant melanoma was due to exposure to asbestos in 
service.  The appellant, as a lay person, is not competent to 
offer opinions as to the questions of medical diagnosis or 
causation presented in this case.  Espiritu v. Brown, 2 Vet. 
App. 492 (1992).  

In the absence of medical evidence to show that the malignant 
melanoma was due to exposure to asbestos in service, the 
Board must conclude that the appellant has failed to meet her 
initial burden of producing evidence of a well-grounded claim 
of service connection for the cause of the veteran's death as 
due to exposure to asbestos in service.  


B.  Agent Orange

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
a herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307.  If a veteran was 
exposed to an herbicide agent during active military, naval, 
or air service, the following diseases shall be service-
connected, even though there is no record of such disease 
during service:  chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx or trachea) and soft-tissue sarcoma.  38 C.F.R. 
§ 3.309(e).  

Once again, the appellant has submitted no competent evidence 
to support her lay assertions that the veteran's death as a 
result of multiple brain metastases caused by malignant 
melanoma was due to exposure to Agent Orange in service.  The 
Board is cognizant of the appellant's opinion that Agent 
Orange exposure caused the veteran's death; however, as noted 
hereinabove, she is not shown to have the expertise to 
proffer medical opinions or diagnoses in this case.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Indeed, there is no medical evidence that the veteran's 
primary cancer was one of those listed in the provisions of 
38 C.F.R § 3.309.  The Secretary of the Department of 
Veterans Affairs has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed. Reg. 341-346 (1994).  

Thus, the Board finds that the veteran is not shown to have 
had malignant melanoma which could be attributed to his 
presumed exposure to Agent Orange in service as provided by 
38 C.F.R. § 3.309.  In light of these circumstances, the 
Board must conclude that the appellant has failed to meet her 
initial burden of producing evidence of a well-grounded claim 
of service connection for the cause of the veteran's death 
due to exposure to Agent Orange in service.  

If a well-grounded claim has not been submitted, VA does not 
have a statutory duty to assist the appellant in developing 
facts pertinent to her claim.  However, VA may be obligated 
under 38 U.S.C.A. § 5103(a) to advise an appellant of 
evidence needed to complete her application.  This obligation 
depends upon the particular facts of the case and the extent 
to which the Secretary of the Department of Veterans Affairs 
has advised the appellant of the evidence necessary to be 
submitted with a VA benefits claim.  Robinette v. Brown, 8 
Vet. App. 69 (1995).  

The Board finds that another remand is not required in this 
case, as compliance with the mandates of 38 U.S.C.A. § 5103 
has been previously achieved.  


C.  Ionizing radiation

As a preliminary matter, the Board finds that the appellant's 
claim is plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When an appellant submits a well-grounded claim, VA must 
assist her in developing facts pertinent to the claim.  38 
U.S.C.A. § 5107(a).  The Board is satisfied that all 
available relevant evidence has been obtained regarding this 
claim, and that no further assistance to the appellant is 
required to comply with 38 U.S.C.A. § 5107(a).  

Service connection for cancer which is claimed to be 
attributable to radiation exposure during service can be 
accomplished in three ways.  First, there are 15 types of 
cancer which will be presumptively service connected.  38 
U.S.C. § 1112(c).  Second, 38 C.F.R. § 3.311(b) provides a 
list of "radiogenic diseases" which will be service 
connected provided that certain conditions specified in that 
regulation are met.  Third, direct service connection can be 
established by showing that the disease was incurred during 
or aggravated by service.  

The appellant contends, in essence, that radiation exposure 
in service caused the veteran's malignant melanoma which 
resulted in his death.  The claimed disability is not among 
those subject to presumptive service connection on the basis 
of exposure to radiation under the provisions of 38 U.S.C.A. 
§ 1112(c) (West 1991 & Supp. 1999) and 38 C.F.R. § 3.309(d) 
(1999).  

Service connection may also be established for disabilities 
deemed as potentially "radiogenic" diseases pursuant to 
38 C.F.R. § 3.311.  Skin cancer is considered to be a 
potentially radiogenic disease pursuant to 38 C.F.R. § 3.311.  
The demonstration of a potentially radiogenic disease and 
exposure to ionizing radiation during service do not 
necessarily establish entitlement to service connection.  All 
relevant factors, including:  (1) The probable dose, in terms 
of dose type, rate and duration as a factor in inducing the 
disease, taking into account any known limitations in the 
dosimetry devices employed in its measurement or the 
methodologies employed; (2) the relative sensitivity of the 
involved tissue to induction, by ionizing radiation, of the 
specific pathology; (3) the veteran's gender and pertinent 
family history; (4) the veteran's age at time of exposure; 
(5) the time lapse between exposure and onset of the disease; 
and (6) the extent to which exposure to radiation, or other 
carcinogens, outside of service may have contributed to 
development of the disease.  38 C.F.R. 3.311(f); Hilkert v. 
West, 11 Vet. App. 284 (1998).  

In June 1997, in accordance with regulatory requirements, the 
RO forwarded the veteran's case to the Compensation and 
Pension Service for review.  In a July 1997 memorandum, the 
Chief Public Health and Environmental Hazards Officer 
responded to a request for review of the veteran's record by 
noting that the veteran's DD Form 1141 had indicated exposure 
to doses of ionizing radiation during service of 0.078 rem 
beta and 0.044 rem gamma.  Citing CIRRPC Science Panel Report 
Number 6, 1988, it was noted that skin cancer had usually 
been attributed to exposure to ionizing radiation at high 
doses, e.g., several hundred rads.  It was further noted that 
excess numbers of basal cell cancers had been reported in 
skin which received estimated doses of 9-12 rads in margins 
of irradiated areas (Health Effects of Exposure to Low Levels 
of Ionizing Radiation (BEIR V), 325-27 (1990)).  Citing 
Mettler and Upton, Medical Effects of Ionizing Radiation, 2nd 
edition, page 195, the physician went to state that malignant 
melanomas did not appear to be caused by ionizing radiation.  
As a result, it was his opinion that it was unlikely that the 
veteran's malignant melanoma could be attributed to exposure 
to ionizing radiation in service.  

The Board finds that VA has properly complied with the 
procedural requirements for the development of the 
appellant's claim under 38 C.F.R. § 3.311.  Thus, the issue 
before the Board is whether, based on the evidence of record, 
the cause of the veteran's death due to malignant melanoma 
with multiple brain metastases was due to exposure to 
radiation under the criteria of this regulation.  Upon 
careful consideration of the above mentioned evidence, the 
Board finds that the preponderance of the evidence is against 
the appellant's claim of service connection for the cause of 
the veteran's death due to exposure to ionizing radiation in 
service.  This decision is based upon the medical opinion 
obtained from the Under Secretary for Health, who 
specifically considered the dose estimate for the veteran and 
the quantitative analyses in recent scientific studies and 
determined that it was unlikely that the veteran's malignant 
melanoma could be attributed to exposure to ionizing 
radiation in service.  Therefore, the claim pursuant to 
38 C.F.R. § 3.311 must be denied.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b) 
(West 1991); 38 C.F.R. § 3.102, 4.3 (1999).  


D.  Survivors' and Dependents' Educational Assistance

Survivors' and Dependents' Educational Assistance allowance 
under Chapter 35 may be paid to a surviving spouse or child 
of a veteran who dies of a service-connected disability.  38 
U.S.C.A. § 3501; 38 C.F.R. § 3.807.  For reasons already 
discussed hereinabove, service connection cannot be 
established for the cause of the veteran's death.  As noted 
previously, "where the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
BVA terminated because of the absence of legal merit or lack 
of entitlement under the law."  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  Here, as the appellant has not been granted 
service connection for the cause of the veteran's death, her 
claim of entitlement to Survivors' and Dependents' 
Educational Assistance under Chapter 35 must be denied for a 
lack of legal merit.  Id.  



ORDER

Service connection for the cause of the veteran's death 
claimed as due to exposure to asbestos or Agent Orange in 
service is denied, as well-grounded claims have not been 
presented.  

Service connection for the cause of the veteran's death 
claimed as due to exposure to ionizing radiation in service 
is denied.  

The claim for Survivors' and Dependents' Educational 
Assistance under Chapter 35 is denied by operation of law.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

